 28DECISIONS OF THENATIONALLABOR RELATIONS BOARDInternational Association of Bridge, Structural andOrnamental Iron Workers,Local No 55, AFL-CIOandThe Lathrop CompanyCase 8-CD-415December 20, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn September 30, 1985, the National Labor Re-lations Board issued a Decision and DeterminationofDispute in Case 8-CD-408 1 On March 25,1986, the Regional Director for Region 8 issued acomplaint and notice of hearing alleging that theRespondent, InternationalAssociation of Bridge,Structural and Ornamental IronWorkers, LocalNo 55, AFL-CIO (Iron Workers), violated Section 8(b)(4)(n)(D) of the National Labor RelationsAct Subsequently, Iron Workers filed an answeradmitting in part and denying in part the allegations of the complaint, submitting affirmative defenses, and requesting that the complaint be dismissedOn May 30, 1986, the General Counsel filed aMotion for Summary Judgment and supportingbrief with exhibits attachedThe General Counselcontends that by filing a grievance against theCharging Party, the Lathrop Company (Lathrop),and a suit to compel arbitration of the grievance,and by maintaining the grievance and suit after theBoard awarded the disputed work to Christen'semployees represented by Sheet Metal Workers,IronWorkers violated Section 8(b)(4)(ii)(D) of theAct The General Counsel also argues that thepleadings raise no issues of fact requiring a hearingOn June 10, 1986, the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the motion should not begranted Iron Workers filed a response opposingthe General Counsels motion and contending thatthe filing of a grievance to enforce a contractualsubcontracting clause and the maintenance of thegrievance and suit to compel arbitration of thegrievance in the face of a 10(k) determination is notan unfair labor practice Lathrop filed a memorandum in support of the General Counsel's motionThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panel1276 NLRB 1200 (1985) The Board awarded the disputed work toemployees of Fred Christen & Sons Company (Christen) represented bySheetMetalWorkers International AssociationLocal Union Nos 107and 6 (Sheet Metal Workers)For the reasons set forth below, we deny theGeneral Counsel's Motion for Summary Judgmentand dismiss the complaint 2Lathrop was the construction manager for workto be performed for the Whirlpool CorporationLathrop employed no employees at the site and itsfunction was to award contracts for constructionwork to the lowest responsible bidder At all rele-vant times, Lathrop had a collective bargainingagreement with Iron Workers which required it tosubcontract work to employers who employ IronWorkers representedemployeesNevertheless,Lathrop awarded siding and decking work toChristen,which had a collective-bargaining agree-ment with Sheet Metal Workers and did not useIron Workers represented employeesOn or about May 21, 1985, Iron Workers requested implementation of the grievance procedure, alleging that Lathrop violated the subcontracting provision of its agreementLathrop andChristen filed 8(b)(4)(ii)(D) charges against IronWorkers for filing the grievance The Regional Director dismissed the charges because the filing of agrievance alone,without picketing or threat ofpicketing, does not constitute force or coercionwithin the meaning of Section 8(b)(4)(D)On learning of the grievance, Sheet Metal Work-ers threatened to picket if Lathrop reawarded thecontractOn June 3, 1985, Lathrop filed an8(b)(4)(D) charge against Sheet Metal Workers inCase 8-CD-408 A 10(k) hearing was held basedon the charge against Sheet Metal Workers TheBoard found reasonable cause to believe that SheetMetalWorkers' threat to picket violated Section8(b)(4)(D) and awarded the work to employees ofChristen represented by Sheet Metal WorkersOn August 13, 1985, before the issuance of theBoard s 10(k) determination, IronWorkers filedsuit in district court to compel Lathrop to arbitratethe May grievanceOn March 25, 1986, the General Counsel issuedthe instant complaint alleging that by filing thegrievance and the suit to compel arbitration of thegrievance, and by maintaining the grievance andthe suit since August 13, 1985, Iron Workers hadviolatedSection 8(b)(4)(u)(D) of the Act IronWorkers admits that it filed and maintained thegrievance and suit, but denies that this is a violation of the Act2 Contrary to her colleagues Member Cracraft would remand this casein order to determine what remedy the Respondent is seeking by invokmg the grievance procedure and filing the suit in district court to compelarbitration of the grievanceThus at this point in the proceeding shefinds it unnecessary to pass onCarpenters Local33(Blount Bros)289NLRB 1482 (1988) a case in which she did not participate292 NLRB No 7 IRON WORKERSLOCAL 55 (LATHROP CO)The facts of the instant matter closely parallelthose ofBlount Bros 3inwhich we found that aunion could lawfully file and pursue a grievanceagainst an employer for breach of contract in circumstances where there was no conflict betweenthe contract claim and the 10(k) determinationBlount,the general contractor for a constructionproject,was signatory to an agreement with Local33which provided that Local 33 would performallscaffold erectingwork for the project Theagreement also provided that Blount would notsubcontract any work covered by the agreement toan employer not having a contract with Local 33Blount, however, subcontracted masonry work toAnastasi whose employees were not represented byLocal 33 Anastasi employees erected the scaffolding for the masonry work Local 33 filed a grievance against Blount for violation of the agreement'ssubcontracting clause and subsequently demandedarbitrationThereafter, 10(k) proceedings were ini-tiated on behalf of Blount where it was claimedthat Local 33 had stopped working on the projectinviolationof Section 8(b)(4)(D)The Boardawarded the disputed work to Anastasi's employ-ees, but Local 33 maintained its breach of contractclaim against BlountThe GeneralCounsel issued a complaint allegingthat Local 33 had violated Section 8(b)(4)(ii)(D) bypursuing its grievance against Blount in contravention of a prior 10(k) determination An administrative law judge agreed with the General Counseland found that Local 33's arbitration claim was amere extension of the work dispute which theBoard had earlier decided in the 10(k) proceedingThe judge further noted that Blount was a neutralemployer with no direct control over the work as-signment at issue and thus Local 33 had coercivelyenmeshed a neutral employer in a work disputeIn reversing the judge, we found as followsWhile the Board determined in the 10(k) pro-ceeding that the employees of Anastasi wereentitled to perform the disputed work, the3Carpenters Local 33 (Blount Bros)supra29Board did not consider the issue of whetherBlount, in subcontracting this work to Anas-tasi,thereby had breached its contract withLocal 33 and, if so, whether Local 33 is enti-tled to a remedy for that breach Thus, wefind that the Board's 10(k) decision precludesLocal 33 from forcing the use of employees itrepresents on the disputed scaffolding work,but does not preclude Local 33 from assertingitscontract rights against Blount, includingpossiblemoney damages for breach of con-tract(Id at 1484) We further noted that Blount was nota neutral employer unlawfully enmeshed in a workdispute because "Blount, while in a contractual re-lationshipwith Local 33, had control of the workwhich it ultimately subcontracted " IbidSimilarly, in the instant matter, while the Boarddetermined in the 10(k) proceeding that the em-ployees of Christen were entitled to perform thedisputed work, the Board did not consider the issueof whether Lathrop, in subcontracting this work toChristen, thereby had breached its contract withIronWorkers and, if so, whether Iron Workers isentitled to a remedy for that breach Thus, theBoard's 10(k) determination precludes Iron Work-ers from forcing the use of Iron Workers represent-ed employees on the disputed work, but does notpreclude Iron Workers from asserting its contractrights against LathropFurthermore, Lathrop isnot a neutral employer coercively enmeshed in awork dispute because it had control of the work itultimately subcontractedBecauseIronWorkers'contract action against Lathrop will have no effecton Christen's assignment of the disputed work, wefind that the grievance and suit to compel arbitra-tion do not amount to unlawful coercion Accord-ingly,we deny the General Counsel's Motion forSummary Judgment and dismiss the complaintORDERThe General Counsel's Motion for SummaryJudgment is denied and the complaint is dismissed